DETAILED ACTION

Notice of Pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
	
Response to Amendment
This action is in reply to the Applicant’s amendments filed on 19 July 20202108.
Claims 1-14, and 16 have been amended.
Claims 18 and 19 have been added.
Claims 15 and 17 have been canceled.
Claims 1-14, 16, 18, and 19 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1, 2, 3, 7-10, 13, 14, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PGPub. No. 20180367986 to Sundararajan et al.
As to Claims 1 and 14, Sundararajan discloses a wireless communication device in a wireless communication system and method, comprising (Fig. 1, Fig. 5, paragraph [0002, 0003]):
at least two antenna panels (Fig. 5 (505a, 505b), paragraph [0077], where multiple antenna panels with physical antennas for wireless communication);
control circuit configured to (Fig. 5, Fig. 9 (915), Fig. 10, Fig. 11, paragraph [0092, 0094], where the communication manager (control circuit) controls the antenna ports for communication):
transmit a control signal to a node of the wireless communication system, the control signal being indicative of a mapping between at least one antenna port and the at least two antenna panels of the wireless communication device (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0034, 0035, 0070, 0077], where the information regarding multiple antennas chains (ports) that are assigned (map) to multiple antenna panels in combination is transmitted to the base station (node) to support beamforming),
wherein the mapping is indicative of one or more shared antenna ports that are mapped to two or more antenna panels of the at least two antenna panels (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0034, 0035, 0070-0074, 0077], where the multiple antennas chains (ports – shared between the panels) are assigned (map) to multiple antenna panels in combination to support beamforming).

As to Claim 8 and 16, Sundararajan discloses a node of a wireless communication system and method, comprising (Fig. 1, Fig. 4, paragraph [0002, 0003]):
control circuit configured to (Fig. 2, Fig. 4, Fig. 5, Fig. 9 (915), Fig. 10, Fig. 11, paragraph [0068, 0089, 0092, 0094, 0097], where the base station implicitly implemented with processor (controller for wireless communication)):
receive a control signal from a wireless communication device, the control signal being indicative of a mapping between at least one antenna port and the at least two antenna panels of the wireless communication device (Fig. 2, Fig. 5, Fig. 10, Fig. 11, paragraph [0005, 0034, 0035, 0070, 0077], where the information regarding multiple antennas chains (ports) that are assigned (map) to multiple antenna panels in combination is transmitted to the base station (node) to support beamforming),
wherein the mapping is indicative of one or more shared antenna ports that are mapped to two or more antenna panels of the at least two antenna panels (Fig. 2, Fig. 5, Fig. 10, Fig. 11, paragraph [0005, 0034, 0035, 0070-0074, 0077], where the multiple antennas chains (ports – shared between the panels) are assigned (map) to multiple antenna panels in combination to support beamforming).

As to Claims 2 and 9, Sundararajan discloses method wherein the mapping is indicative of a number of antenna ports per antenna panel of the at least two antenna panels (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0034, 0035, 0041, 0059, 0070-0074, 0077], where the combination of multiple antennas chains (ports –) are assigned (map) to each antenna panel of plurality of antenna panels to support beamforming).

As to Claims 3 and 10, Sundararajan discloses method further comprising:
transmitting/receiving via each antenna port of the at least one antenna port a corresponding reference signal sequence to the node via a respective at least one antenna panel of the at least two antenna panels that is mapped to the respective antenna port (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077], where the sounding reference signal is transmitted from UE to the base station (node) in schedule based on information regarding antennas chains (ports –) that are assigned (map) to each antenna panel of plurality of antenna panels to support beamforming).

As to Claims 7 and 13, Sundararajan discloses method wherein the mapping is further indicative of set of identifiers identifying the at least one antenna port mapped to each antenna panel of the at least two antenna panels (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077, 0088, 0097], where the various number of antenna ports available is identified (set of identifiers) for use with information regarding antennas chains (ports –) that are assigned (map) to each antenna panel of plurality of antenna panels to support beamforming).

As to Claim 12, Sundararajan discloses method comprising:
receiving payload and/or control data from the wireless communication device, the payload and/or control data being transmitted from the wireless communication device using the at least one transmission beam indicated by the beam selection control signal (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077, 0088, 0097], where the various number of antenna ports available is identified (set of identifiers) for use with information regarding antennas chains (ports –) that are assigned (map) to each antenna panel of plurality of antenna panels to support beamforming).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20180367986 to Sundararajan et al. in further view of WO 20218/231141 (U.S. PGPub. No. 20200162133) to Harrison et al.
As to Claims 4 and 11, Sundararajan discloses all of the subject matter as described above for transmitting/receiving plurality of reference signal sequence via mapped antenna ports for beam selection (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077]) except for receiving/transmitting a beam selection control signal which is indicative of least one transmission beam from wireless communication device to the node, wherein beam selection control signal is determined by the node based on least one reference signal sequence .
However, Harrison in the same field of endeavor teaches the mapping of sounding reference signal (reference signal sequence) to certain beams of transmission (beam selection) for more effective antenna pattern beamforming communication (reference in U.S. PGPub. - Fig. 6, paragraph [0027, 0074-0076, 0031]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the mapping of SRS in certain beams as taught by Harrison to modify the method of Sundararajan to provide the enhance communication system with improved effective antenna pattern for beamforming (Harrison - paragraph [0031]).

As to Claim 12, Sundararajan in view of Harrison further disclose the method comprising:
receiving payload and/or control data from the wireless communication device, the payload and/or control data being transmitted from the wireless communication device using the at least one transmission beam indicated by the beam selection control signal (Sundararajan - Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077, 0088, 0097], where the information (control data) regarding multiple antennas chains (ports) that are assigned (map) to multiple antenna panels in combination is transmitted to the base station (node) to support beamforming)( Harrison - Fig. 6, paragraph [0027, 0074-0076, 0031], where the mapping of sounding reference signal (reference signal sequence) to certain beams (indicated by beam selection control from the base station) of transmission (beam selection) for more effective antenna pattern beamforming communication). The suggestion/motivation is the same as that used in the rejection for claim 11.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20180367986 to Sundararajan et al. and WO 20218/231141 (U.S. PGPub. No. 20200162133) to Harrison et al. in further view of U.S. PGPub. No. 20200169995 to Nam et al.
As to Claim 5, Sundararajan in view of Harrison discloses all of the subject matter as described above where the multiple antennas chains (ports – shared between the panels) are assigned (map) to multiple antenna panels beam selection (Sundararajan - Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077]) (Harrison - Fig. 6, paragraph [0027, 0074-0076, 0031])except for activating antenna panel  .
However, it is well known in art to activate and deactivate antenna panels to reduce the power consumption of the devices. Also Nam in the same field of endeavor teaches the dynamic activation and deactivation of antenna panels for power savings (Fig. 3A, Fig. 3B, paragraph [0048, 0067]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the dynamic activation and deactivation of antenna panels as Nam by Harrison to modify the method of Sundararajan and Harrison to provide the enhanced performance for wireless communication system.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20180367986 to Sundararajan et al. in further view of U.S. PGPub. No. 20130028128 to Novak et al.
As to Claim 6, Sundararajan discloses all of the subject matter as described above for transmitting the information regarding multiple antennas chains (ports) that are assigned (map) to multiple antenna panels from wireless device to the base station (node) to support beamforming (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077]) except for registering wireless device .
However, it is well known in art to registering (initializing) the wireless device to specific base station for the communications. Also Noval in the same field of endeavor teaches the UE device for registering to communication network (Fig. 3A, paragraph [0049, 0061]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use the registration as taught by Noval to modify the method of Sundararajan to provide the improve the communication service for specific UE from the serving base station.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub. No. 20180367986 to Sundararajan et al. in further view of U.S. Pat. No. 10270501 to Nagata et al.
As to Claims 18 and 19, Sundararajan discloses all of the subject matter as described above for transmitting/receiving the information (control signal) regarding multiple antennas chains (ports) that are assigned (map) to multiple antenna panels (Fig. 5, Fig. 9, Fig. 10, Fig. 11, paragraph [0005, 0033, 0034, 0035, 0041, 0059, 0070-0074, 0077]) except for including baseband property of at least one antenna port .
However, Nagata in the same field of endeavor teaches the communicating information of different sampling rate (baseband property) of different antenna array (Col. 2 lines 3-22, paragraph [0027, 0074-0076, 0031]).
Therefore, it would have been obvious to one of ordinarily skilled in the art before the effective filing date of the claimed invention use different sampling rate for different antenna group as taught by Nagata to modify the method of Sundararajan to provide the enhance communication system with adjusted sampling rate (improve the date rate and adaptive to channel condition) for beamforming transmission of each antenna group.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                        (571)-270-3706
sung.ahn@uspto.gov